Electronically Filed
                                                         Supreme Court
                                                         SCWC-30698
                                                         07-JAN-2014
                                                         10:23 AM



                            SCWC-30698

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        KAREN SUE MILLER, Petitioner/Plaintiff-Appellant,

                                vs.

           BANK OF NEW YORK MELLON fka BANK OF NEW YORK
     AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF CWMBS, INC.,
      CHL MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006-8,
       AND MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30698; CIV. NO. 09-1-1604)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ.,
   Circuit Judge Chang in place of Recktenwald, C.J., recused,
      and Circuit Judge Ahn, in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari, filed on November 25, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 7, 2014.

Gary Victor Dubin,               /s/ Paula A. Nakayama
Frederick J. Arensmeyer
and Zeina Jafar for              /s/ Sabrina S. McKenna
petitioner
                                 /s/ Richard W. Pollack
Patricia J. McHenry
for respondents                  /s/ Gary W.B. Chang

                                 /s/ Karen S.S. Ahn